Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The amendment filed 08/17/2022 is acknowledged and has been entered. 
New claim 18 has been added.

3.	Claims 1-18 are pending in the application. Claims 1-10 and 16-17 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/12/2022.

4.	Claims 11-15 and 18 have been examined.

Grounds of Objection and Rejection Withdrawn
5.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed 05/20/2022.

Grounds of Rejection Maintained
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 11-15 and 18 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (J Immunol., April 1, 2010, 184 (1 Supplement), abstract no. 144.14, pages 1-4, IDS) and in view of Schmitz et al. (US 7,030,228, issued on April 18, 2006, IDS).
	Claims 11-15 are drawn to a method for treating cancer, comprising administering a cell population of CD1c+/CD19- myeloid dendritic cells, wherein less than or equal to 25% of the CD1c+/CD19- dendritic cells are CD1c+/CD19-/CD14+ cells to a patient diagnosed with cancer.
	Thus, claims 11-15 can be interpreted as a method for treating cancer, comprising administering a cell population of CD1c+/CD19- myeloid dendritic cells, wherein more than or equal to 75% of the CD1c+/CD19- dendritic cells are CD1c+/CD19-/CD14- cells to a patient diagnosed with cancer.
	Cheng et al. teach a method of preparing dendritic cells, wherein 90% of the dendritic cells are CD14-/CD19-/BDCA1+; see entire document, e.g. page 1. BDCA1 is also known as CD1c; see abstract of the instant application.
	Cheng et al. do not teach treating cancer using CD1c+/CD19-/CD14- dendritic cells.
However, this deficiency is remedied by Schmitz et al.
Schmitz et al. teach a method of isolating BDCA1+/BDCA4+ dendritic cells (DCs); see entire document, e.g. col. 7-8. BDCA1 is also known as CD1c; see abstract of the instant application. Thus, Schmitz et al. teach CD1c+ dendritic cells. Schmitz et al. teach a method of treating cancer comprising administering the CD1c+ dendritic cells; see col. 39-42. Schmitz et al. teach that cancer includes melanoma, prostatic adenocarcinomas, acute and chronic leukemias; see col. 42.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat cancer comprising administering CD1c+/CD19-/CD14- dendritic cells. One would have been motivated to do so because Cheng et al. teach a method of preparing dendritic cells, wherein 90% of the dendritic cells are CD1c+/CD19-/CD14-; Schmitz et al. teach a method of treating cancer comprising administering the CD1c+ dendritic cells. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to substitute the CD1c+ dendritic cells of Schmitz et al. for another CD1c+/CD19-/CD14- dendritic cells of Cheng et al., for cancer treatment, because simple substitution of the CD1c+ dendritic cells of Schmitz et al. for another CD1c+/CD19-/CD14- dendritic cells of Cheng et al. would obtain predictable results.
Given the examination guidelines for determining obviousness under 35 U.S.C. 103 in view of the Supreme Court decision in KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007) and the Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision 9, March 2014), the following rationales to support rejection under 35 U.S.C. 103(a) are noted:
A) Combining prior art elements according known methods to yield predictable results.
B) Simple substitution of one known element for another to obtain predictable results.
C) Use of known technique to improve similar devices (methods, or products) in the same way.
D) Applying known technique to a known device (method, or product) ready for improvement to yield predictable results.
E) “Obvious to try” --- choosing form a finite number of identified, predictable solutions, with a reasonable expectation of success.
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.
G)  Some teachings, suggestion, or motivation in the prior art that would lead to one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
In this case, simple substitution of the CD1c+ dendritic cells of Schmitz et al. for another CD1c+/CD19-/CD14- dendritic cells of Cheng et al. would obtain predictable results.
Obviousness is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  See KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007).  From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  

The Applicant’s arguments:
1)	Cheng teaches a concentration of between 20 % to 40 % of CD1c+/CD19-/CD14-DCs in a composition. Cheng never teaches CD1c+/CD19- /CD14-DCs at 90 % in the final enriched population of DCs. Applicant submits that the number 90 % in Cheng clearly refers to the entire amount of DCs in the composition, and the entire amount of DCs in the composition includes plasmacytoid DCs (2% - 8%) and myeloid DCs (82 % - 88 %). The myeloid DCs are further composed of CD1c+/CD19-/CD14- (20% - 40%) only. These teachings are all clearly in the Abstract. This amount of CD1c+/CD19-/CD14- (20 % - 40 %) for myeloid DCs is significantly less than the minimum amount of 75 % of the present claims.
2)	Applicant respectfully submits that only impermissible hindsight reasoning can be used to combine a feature selected from Schmitz, namely the treatment of cancer, with the feature "purified of CD1c+/CD19-/CD14- DCs" of Cheng to reach the instant invention.


Response to Arguments
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
As to 1) above, Cheng et al. clearly state “90% of the enriched cells are CD14-/CD19-/BDCA1+/BDCA2+/BDCA3+”; see abstract. Cheng et al. teach “20-40% BDCA1+/CD11c+, 20-40% BDCA3+/CD11c+” (see abstract); but no “CD1c+/CD19-/CD14- (20% - 40%)” which the Applicant argued.
As to 2) above, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  

The Examiner suggests the Applicant to submit the unexpected results (Affidavit on 03/06/2020 of the parent application 15510222), would obviate the rejection.

Conclusion
9.	No claim is allowed.

10.	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2022. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect.

11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/Primary Examiner, Art Unit 1642